TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 29, 2014



                                     NO. 03-13-00580-CV


                                    Marc Sewell, Appellant

                                                  v.

    City of Llano, Brenton Lewis, Diane Firestone, Letitia McCasland, Marcy Methvin,
                 Todd Keller, Jeanne Puryear and Tom Milam, Appellees




      APPEAL FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES


This is an appeal from the judgment signed by the trial court on July 23, 2013. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.